Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, made as of the 1st day of September 2007 or such
earlier date that the parties agree (the “Effective date”) (the “Agreement”) by
and between GOLDEN STAR RESOURCES LTD. or its nominee (the “Company”) and MR.
MITCH WASEL (the “Employee”).

WHEREAS the Company wishes to have the benefit of the Employee’s services; and

WHEREAS the Employee wishes to be so employed.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1. Employment

(a) The Company shall employ the Employee, and the Employee shall serve in the
employ of the Company and render exclusive and full-time services to the Company
in such other offices of the Company or its affiliates as may be designated by
the Board of Directors or the President and Chief Executive Officer, on the
terms and conditions set forth in this Agreement and subject to the direction of
the President and Chief Executive Officer. The Employee shall be employed as
Vice President Exploration.

(b) The Employee shall not serve as a director, general partner or manager of
any other entity without the prior written consent of the Board of Directors.

(c) The Employees principal place of business with respect to his services to
the Company shall be Takoradi, Ghana, however, should the focus of the
Corporation’s future exploration programs move away from West Africa, the
parties undertake to negotiate the most effective future principal place of
business at that time.

(d) The Employee acknowledges that he will be required to travel extensively and
perform his duties in other locations and the Employee shall undertake such
amount of travel away from his principal place of employment as may reasonably
be necessary for the business of the Company.

 

2. Term of Employment

The Agreement shall become effective on the Effective Date. Unless the
Employee’s employment is terminated as provided in Section 5, the term of the
Employee’s employment under this Agreement (the “Term”) shall be for one
(1) year from the Effective Date. The Term shall be extended automatically for
successive one-year periods on each successive anniversary of the Effective
Date, unless the Employee or the Company provides written notice to the other at
least three (3) months prior to the anniversary of the Effective Date of his or
its intention not to extend the Term, in which case the Term shall end on that
anniversary of the Effective Date.

If the Company notifies the Employee of its intent not to extend the Term, the
Agreement and the Employee’s employment shall be deemed to have been terminated
without cause pursuant to Section



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

5(b)(ii) and the Employee shall be entitled to the payments and other benefits
set forth in Section 5(b)(ii).

 

3. Services

The Employee shall devote his entire business time, best efforts, skills and
attention to the Company in fulfilling his duties and responsibilities hereunder
faithfully and diligently. The Employee shall assume and perform to the best of
his abilities the responsibilities of Vice President Exploration of the Company
as well as such other responsibilities as may be assigned to him by the
President and Chief Executive Officer of the Company and as are appropriate to
the offices he holds. The Employee will engage in no other business or activity
for compensation except for the management of his personal investments and any
business or activity with respect to which he has received the prior written
consent of the Board of Directors. The Employee shall report to the President
and Chief Executive Officer.

 

4. Compensation and Benefits

While based in Ghana, the Employee shall be entitled to the following benefits:

(a) The Company shall pay to the Employee, and the Employee hereby accepts, a
salary (the “Base Salary”) at the rate of U.S.$175,000 per annum. The Employee’s
salary may be increased from time to time by the Board of Directors of the
Company during the term of the Agreement and, upon any increase, such increased
salary shall then become the Base Salary. The Base Salary shall be payable in
equal monthly installments in arrears. While based in Ghana, US$139,000 of the
salary shall be paid to your nominated offshore bank account, free of tax and
the remaining US$36,000 of the salary shall be paid to your nominated bank
account in Ghana following deduction of Ghana income taxes on the portion of the
salary paid in Ghana.

(b) The Employee shall be entitled to participate in the Company’s Amended and
Restated Stock Option Plan and in any successor option plan. Subject to the
approval of the Board of Directors, the Employee shall be granted an additional
100,000 options upon the Employee’s acceptance of the Agreement. The options
shall vest as to 25% on September 1, 2007, 25% on September 1, 2008, 25% on
September 1, 2009 and 25% on September 1, 2010.

(c) The Employee shall be entitled to participate in the Company’s Executive
Management Performance Bonus Plan and in any successor bonus plan. The target
bonus level shall be 20% of Base Salary but this may vary between 0% and 40%
depending on results and performance.

(d) The Company shall reimburse the Employee for all reasonable and documented
travel, entertainment and other business expenses actually and properly incurred
by him in connection to his duties hereunder. The Employee shall render expense
accounts requesting reimbursements of his expenses hereunder within a reasonable
period of time following such expense and in accordance with such documentation
and verification as the President and Chief Executive Officer of the Company may
from time to time require.

(e) Accommodation in Takoradi of a type and standard commensurate with the
position. The Company shall provide window coverings, hard furniture, white
goods and kitchen appliances for the

 

2



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

accommodation and shall provide security services and will be responsible for
the costs of phone, internet, power and water services. The Employee shall be
responsible for the costs of any satellite television service and any domestic
employees and for the provision of any audiovisual entertainment equipment and
personal decorations and furniture.

(f) Vehicle for the Employee’s work related and personal use commensurate with
the position.

(g) Golden Star expatriate medical and dental health plans (subject to any
limitations or conditions of the plan or any limitations posed by law).

(h) Golden Star expatriate life and disability insurance plans (subject to any
limitations or conditions of the plan or any limitations posed by law).

(i) The Employee shall be entitled to vacation leave and leave travel as set out
in the expatriate employee General Conditions of Contract.

While based in Takoradi, Ghana, the employment shall also be governed by the
General Conditions of Contract, dated January 1, 2005 (as amended), which apply
to the Company’s expatriate employees. In the event of a conflict between the
conditions in this Employment Contract and the General Conditions of Contract,
dated January 1, 2005, the latter shall take precedence.

 

5. Termination

The Agreement and Employee’s employment may be terminated in the following
manner. In each case, the Company shall have no obligations to the Employee
following termination pursuant to Section 5, other than as set forth in this
Agreement and as provided in any benefit plans in which the Employee is a
participant at the date of termination.

(a) Upon Retirement:

 

  (i) Except as provided otherwise in Section 5(a)(ii), Employee’s employment
shall automatically terminate upon the Employee’s sixty-fifth birthday.

 

  (ii) Upon recommendation from the President and Chief Executive Officer, the
Board of Directors may, on or before the Employee’s sixty-fifth birthday and
each subsequent birthday, approve the extension of his employment and this
Agreement for one year, until his next birthday.

 

  (iii) At the time of termination, the Employee shall be paid in a lump sum
payment all accrued salary, any benefits then due and payable under any plans of
the Company in which the Employee is a participant (in accordance with the
provisions of the applicable plan), accrued vacation pay and reimbursement of
any appropriate business expenses incurred by the Employee in connection with
his duties hereunder, all to the effective date of termination (“Accrued
Compensation”).

 

3



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

(b) By the Company:

 

  (i) for cause, immediately upon notice in writing from the Company to the
Employee. For purposes of this Agreement, “cause” shall mean: (1) unless
resulting from disability as defined in Section 5(b)(iv), the Employee’s
material breach of any terms of this Agreement, if such material breach has not
been cured within thirty (30) days following written notice of such breach to
the Employee from the Company setting forth with specificity the nature of the
breach or, if cure cannot reasonably be effected within such 30-day period, if
the Employee does not commence to cure the breach within such 30-day period and
thereafter pursue such cure continuously and with due diligence until cure has
been fully effected; (2) the Employee’s willful dishonesty towards, fraud upon,
crime against, bad faith action with respect to, deliberate or attempted injury
to, or gross misconduct or material noncompliance with the Company’s policies
and procedures which is materially injurious to the Company; (3) the Employee’s
conviction for any felony crime (whether in connection with the Company’s
affairs or otherwise); or (4) the Employee’s failure to comply with any lawful
directive of the Board of Directors, the failure to comply with which is stated
in such directive to be grounds for termination. At the time of termination, the
Company shall pay the Accrued Compensation to the Employee.

 

  (ii) without cause, at any time upon the giving of seven days prior written
notice by the Company to the Employee or the Company’s election not to extend
the Term of the Agreement pursuant to Section 2. The Company shall pay to the
Employee in cash or cash equivalent acceptable to the Employee, in a lump sum at
the time of termination, Accrued Compensation plus severance compensation (“Six
Months Severance Compensation”) in an amount equal to 0.5 times the sum of
(1) the Employee’s then current Base Salary, and (2) the average of the target
bonus for the Employee for the current year and the bonus paid to the Employee
for the previous year.

 

  (iii) immediately and without notice upon the death of the Employee, in which
case the Company shall have no further obligation to the Employee’s estate or
representatives other than to pay Accrued Compensation up to and including the
end of the month in which death occurred.

 

  (iv) at any time upon 90-day notice in writing from the Company to the
Employee, if the Employee shall by reason of disability have failed to perform
his duties under the Agreement. During the 90-day notice period, the Employee
shall be considered a full-time employee of the Company. The Employee’s
disability means his incapacity due to physical or mental illness such that he
is unable to perform his previously assigned duties where (1) such incapacity
has been determined to exist by either (x) the Company’s disability insurance
carrier or (y) the concurring opinions of two licensed physicians (one selected
by the Company and one by the Employee) or (2) the Employee has failed for any
three consecutive months in any calendar year or for six months in the aggregate
in any two successive calendar years to have performed substantially all of his
duties under this Agreement by reason of physical or mental illness, as
determined by the Board of Directors. Any such separation for disability shall
be only as not prohibited by the Americans with Disabilities Act. The Company
shall pay to the Employee in a lump sum at the time of termination (x) Accrued
Compensation, (y) such other payments as may be

 

4



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

then due under any disability insurance policy of the Company in accordance with
the terms of such policy and (z) payment to the Employee of an amount equal to
the cost of COBRA coverage for the Employee to continue to participate in
applicable benefit plans for one year.

(c) By the Employee:

 

  (i) for material breach of this Agreement by the Company, immediately upon
notice in writing from the Employee to the Company, in which case the Employee
shall have no further obligation to the Company, and the Company shall make a
lump sum payment to the Employee in cash or cash equivalent acceptable to the
Employee at the time of termination, of Accrued Compensation plus Six Months
Severance Compensation. For purposes of this clause, “material breach” shall
include:

 

  (aa) the reduction by the Company of the Employee’s Base Salary or other
benefits;

 

  (bb) the non-payment of compensation and provision of benefits when, as and if
due within 10 business days of written notice to the Company by the Employee
that such payment was not made when due;

 

  (cc) the material reduction by the Company of the Employee’s responsibilities
or title; and

 

  (dd) the failure of a successor entity to adopt this Agreement.

 

  (ii) voluntarily, if Sections 5(b)(i), 5(b)(ii), 5(c)(i) or 6 are not
applicable, at any time upon three months’ notice in writing to the Company, in
which case the Company shall pay to the Employee in a lump sum at the time of
termination Accrued Compensation up to and including the date of termination.
The Company may waive the requirement of written notice or the notice period in
whole or in part, in which case the Company shall pay to the Employee in a lump
sum at the time of termination an amount equal to Accrued Compensation through
the date on which termination would have occurred had the notice not been
waived.

(d) Upon any termination of employment as set forth in this Section 5 or 6, the
Employee shall, unless otherwise advised by the Company, do the following:

 

  (i) immediately resign all offices held (including directorships, if any) in
the Company (and any subsidiary or other affiliated company of the Company and
any entity in which Employee holds office at the direction of the Company) and,
except as provided in this Agreement, the Employee shall not be entitled to
receive any additional severance payment or additional compensation for loss of
office or otherwise by reason of the resignation. If the Employee fails to
resign as described herein, the Company is irrevocably authorized to appoint any
other person in his name and on his behalf to sign any documents or do any
things necessary or requisite to give effect to such resignation; and

 

5



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

  (ii) promptly return to the Company all books of account, computer files,
maps, records, reports and other documents, materials and property of the
Company in the possession or control of the Employee.

(e) All amounts payable in cash or cash equivalent acceptable to Employee under
this Section 5 shall, within seven days of termination, at the option of the
Company be delivered to the Employee personally or be mailed to the Employee at
the address referred to in Section 11(d).

 

6. Change of Control

(a) In the event of a Termination Upon a Change in Control, the Company shall
immediately pay to the Employee in a lump sum payment Accrued Compensation and
Change of Control Severance. For the avoidance of doubt, a Termination Upon a
Change of Control shall not constitute a termination under Section 5 of this
Agreement, and the Employee shall not be entitled to any payment or benefits
under Section 5. The Company shall have no further obligation to the Employee
except as provided under this Agreement and in any benefit plans in effect at
the date of termination which are applicable to Employee.

(i) “Termination Upon a Change in Control” shall mean a termination of the
Employee without cause within 12 months following a Change in Control (as
defined below) or a termination by the Employee for Good Reason within 12 months
following a Change in Control.

(ii) “Good Reason” shall mean any of the following (without the Employee’s
express written consent):

(1) the assignment to the Employee by the Company of duties inconsistent with,
or a substantial alteration in the nature or status of, the Employee’s
responsibilities immediately prior to a Change in Control;

(2) a reduction by the Company in the Employee’s compensation or benefits as in
effect on the date of a Change in Control;

(3) any material breach by the Company of any provision of this Agreement, if
such material breach has not been cured within thirty (30) days following
written notice of such breach by the Employee to the Company setting forth with
specificity the nature of the breach; or

(4) any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation or otherwise) or assign of
the Company.

(iii) A “Change in Control” shall be deemed to have occurred if (1) any “person”
or “group” (within the meaning of Sections 13(d) and I4(d)(2) of the Securities
Exchange Act of 1934), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than thirty percent (30%) of the then outstanding voting
stock of the Company; or (2) persons who are Incumbent Directors cease

 

6



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

to constitute a majority of the Board of Directors; or (3) the stockholders of
the Company approve a merger, consolidation or amalgamation of the Company with
any other corporation, other than a merger, consolidation or amalgamation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger,
consolidation or amalgamation, or (4) the stockholders approve a plan of
complete liquidation of the Company or the sale or disposition by the Company of
all or substantially all of the Company’s assets in one or a series of related
transactions.

(iv) “Incumbent Director” means any person who serves on the Board of Directors
of the Company as of the date of this Agreement and any person who is added to
the Board thereafter with the approval of a majority of the persons who are then
Incumbent Directors.

(v) “Change of Control Severance” means an amount equal to (a) one times the sum
of (1) the Employee’s Base Salary for the calendar year in which the termination
became effective, (2) the average of the target bonus for the Employee for the
current calendar year and the bonus paid to the Employee for the previous year,
(3), plus (b) a portion of the target bonus for the Employee for the current
calendar year which is pro rata to the portion of such year prior to the
Employee’s Change of Control Termination.

(b) In the event of a Termination Upon a Change of Control, the Company shall,
at its sole expense, provide the Employee with outplacement services, the scope
and provider of which shall be selected by the Employee in his sole discretion
and the cost of which shall not exceed an amount equal to 10% of the Employee’s
then current Base Salary.

 

7. Acceleration and Vesting of Stock Options

All of the stock options granted to the Employee under the stock option plan of
the Company or any of its subsidiary companies shall become immediately
exercisable and vested and shall remain exercisable for a period of 12 months
from the date of termination of the Employee (a) upon a Change of Control or
(b) if after the first anniversary of the Effective Date (i) the Board of
Directors of the Company shall fail at any given time to elect the Employee as a
Vice-President of the Company or to an executive position possessing comparable
duties and responsibilities or (ii) should the Company terminate the Agreement
or the employment of the Employee without cause. Notwithstanding any of the
foregoing, under no circumstances shall an option remain exercisable for more
than 10 years after the date it was granted.

 

8. Confidentiality and Restrictive Covenant

The Employee acknowledges that as a condition of his employment he is required
to maintain the confidentiality of the Company’s confidential and proprietary
information and, accordingly, acknowledges that he is a party to and continues
to be bound by the Confidentiality and Restrictive Covenant Agreement dated as
of September 1, 2007 between the Company and the Employee.

 

9. Company Policies

 

7



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

The Employee agrees to comply with the written policies of the Company,
including the Code of Ethics for Directors, Senior Executive and Financial
Officers and other Executive Officers and the Business Conduct and Ethics Policy
(including the Insider Trading Policy). The Company shall promptly notify the
Employee of any modifications to its policies.

 

10. Miscellaneous

(a) The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or conditions, and the waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.

(b) Should a court or other body of competent jurisdiction determine that any
provision of this Agreement is invalid or unenforceable, such provision shall be
adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and all other provisions of the Agreement shall be
deemed valid and enforceable to the extent possible.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws, and each of the parties submits to the non-exclusive jurisdiction of the
courts of the State of Colorado.

(d) Any and all notices referred to herein shall be in writing and may be
delivered by mail, by facsimile transmission or by hand. Notice shall be deemed
given five days after mailing, if mailed in the United States by registered
mail, on the date of actual receipt if given by facsimile transmission, or on
the date of delivery, if delivered by hand.

Address for mailing, telecopy or delivery by hand shall be as follows:

 

  •  

To the Employee:

Mr. Mitch Wasel

2 Lakeside Drive

South Baptiste, Alberta, T9S 1R7

Canada

e-mail: mwasel@gsrgh.com

 

  •  

To the Company:

10901 W. Toller Drive, Suite 300

Littleton CO 80127

UNITED STATES

Attention: President and CEO

Fax: +1-303-830-9094

or such other address as either party may from time to time designate in
writing.

 

8



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

(e) The parties hereby agree that any dispute or controversy arising out of or
relating to this Agreement, the Employee’s employment with the Company, or the
termination or cancellation of that employment or this Agreement, including
without limitation any claim by the Employee under any federal, state or local
law or statute regarding discrimination in employment, shall be settled by
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association from time to time in force. The
hearing on any such arbitration shall be held in Denver, Colorado. If such
Commercial Arbitration Rules and practices shall conflict with the Colorado
Rules of Civil Procedure or any other provisions of Colorado law then in force,
such Colorado rules and provisions shall govern. Arbitration of any such dispute
or controversy shall be a condition precedent to any legal action thereon. This
submission and agreement to arbitration shall be specifically enforceable.

Within thirty (30) days after the receipt by one party of a written notice to
arbitrate delivered by the other party, the parties shall mutually select the
arbitrator. If the parties cannot agree on such arbitrator, the selection of the
arbitrator shall be made in accordance with the procedures of the American
Arbitration Association.

Awards shall be final and binding on all parties to the extent and in the manner
provided by Colorado law. Each award shall expressly entitle the prevailing
party to recover such party’s attorneys’ fees and costs, and the award shall
specifically allocate such fees and costs between the parties. All awards may be
filed by any party with the Clerk of the District Court in the City and County
of Denver, Colorado, and an appropriate judgment entered thereon and execution
issued therefore. At the election of any party, said award may also be filed,
and judgment entered thereon and execution issued therefore, with the clerk of
one or more other courts, state or federal, having jurisdiction over the party
against whom such an award is rendered or its property.

(f) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee, provided that a
deceased Employee’s right to payment hereunder may be assigned by will or the
laws of descent and distribution.

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets that assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(g) This Agreement supersedes any and all prior written and oral employment
agreements between the Company and the Employee and, together with the
Confidentiality and Restrictive Covenant Agreement between the Company and
Employee dated September 1, 2007, represents the entire agreement between the
parties and may be amended, modified, superseded, or cancelled, and any of the
terms hereof may be waived, only by a written instrument executed by each party
hereto or, in the case of a waiver, by the party waiving compliance. The failure
of any party at any time or

 

9



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

times to require performance of any provisions hereof shall not affect the right
at a later time to enforce the same.

(h) This Agreement may be executed by the parties hereto in counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

(i) All compensation and benefits to the Employee hereunder shall be reduced by
all federal, state, local and other withholdings and similar taxes and payments
required by applicable law.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

GOLDEN STAR RESOURCES LTD.

 

By:  

/s/ Peter Bradford

     

/s/ Ted Strickler

Name:   Peter Bradford       Witness Title:   President and Chief Executive
Officer      

/s/ Mitch Wasel

     

/s/ illegible signature

Mitch Wasel       Witness

 

10



--------------------------------------------------------------------------------

GOLDEN STAR RESOURCES LTD.

CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT

THIS CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT, made as of the 1st day
of September 2007 (the “Effective Date”) (the “Agreement”) by and between GOLDEN
STAR RESOURCES LTD. (the “Company”) and MR. MITCH WASEL (the “Employee”).

WHEREAS the Company and the Employee are parties to an employment agreement
dated as of 1st day of September 2007 (the “Employment Date”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

In connection with your employment with Golden Star Resources Ltd. and its
affiliates (collectively the “Company”), you have access to financial,
operating, technical and other information concerning the Company and its mining
assets and specifically, but not limited to, the properties of the Company, or
access to confidential records of the Company containing such information, some
of which has not previously been made available to the public at large prior to
the date hereof (“Confidential Information”).

You understand that Confidential Information received by you in the course of
your employment with the Company is considered by the Company to be confidential
in nature and you will treat it as such. In consideration for being employed by
the Company as aforesaid, you agree to the covenants that follow and you will
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the employment services for
which you were hired.

The term “person” as used herein shall be interpreted very broadly and shall
include without limitation any corporation, company, partnership or individual.

You agree that you will not, either during the term of your employment with the
Company, or at any time thereafter, disclose or reveal in any manner whatsoever,
the Confidential Information to any other person, except as required to carry
out the terms of your employment, nor shall you make any use thereof, directly
or indirectly, for any purpose other than the purposes of the Company, and you
shall not disclose or use for any purposes, other than those of the Company, the
Confidential Information.

You are hereby advised that there are restrictions on the purchase of securities
imposed by applicable Canadian and United States securities laws and other
domestic and foreign laws relating to the possession of material information
about a public company that has not previously been made available to the public
at large.

In the event that your employment with the Company is terminated for any reason
whatsoever, you agree that you shall return to the Company, promptly upon the
Company’s written request therefor, any documents, photographs, magnetic tapes
and other property containing Confidential Information which were received by
you pursuant hereto without retaining copies thereof.

 

1



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

The provisions of this letter agreement relating to Confidential Information
will not apply to any part of such Confidential Information which you can
clearly demonstrate to the reasonable satisfaction of the Company is now or
subsequently becomes part of the public domain through no violation of this
letter agreement, or was in your lawful possession prior to its disclosure to
you by the Company.

You shall not, without the Company’s prior written approval, at any time during
the period of your employment and within two (2) years following the termination
of your employment with the Company, either individually or with any other
person, whether as principal, agent, shareholder, officer, advisor, manager,
employee or otherwise, (a) solicit, recruit or employ any person who is a full
time employee of the Company; (b) make use of any of the Confidential
Information; (c) acquire, lease or otherwise obtain or control any beneficial,
direct or indirect interest in mineral rights or other rights or lands within
twenty five (25) kilometers of any mineral property in which the Company holds,
contemplates acquiring or is negotiating to acquire an interest at the time of
termination; or (d) provide service to any entity that occupies land within
twenty five (25) kilometers of any mineral property in which the Company holds,
contemplates acquiring or is negotiating to acquire an interest at the time of
termination.

If, notwithstanding the prohibition set forth in the preceding paragraph, you
acquire, lease or otherwise obtain or control any interest, directly or
indirectly, in breach of the preceding paragraph, you shall notify the Company
of such acquisition within the thirty (30) days immediately following the date
of such acquisition and you agree, upon demand by the Company, to convey or
cause to be conveyed such interest to the Company as soon as practicable
thereafter, in consideration of the payment by the Company to you of the sum of
$1.00.

You acknowledge that the Company would not have an adequate remedy at law for
monetary damages in the event that the covenants referred to above are not
performed in accordance with their terms and therefore agree that the Company
shall be entitled to specific enforcement of the terms hereof in addition to any
other remedy to which it may be entitled, at law or in equity.

It is further understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
right, power or privilege hereunder.

Should any provision or provisions of this Agreement be illegal or not
enforceable, it or they shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.

This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado.

 

2



--------------------------------------------------------------------------------

Mitch Wasel Employment Agreement September 1, 2007

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

GOLDEN STAR RESOURCES LTD.

By:  

/s/ Peter Bradford

     

/s/ Ted Strickler

Name:   Peter Bradford       Witness Title:   President and Chief Executive
Officer      

/s/ Mitch Wasel

     

/s/ illegible signature

Mitch Wasel       Witness

 

3